           Case 1:18-cr-00156-DAD-BAM Document 138 Filed 08/04/20 Page 1 of 3


 1   WANGER JONES HELSLEY PC
     265 E. River Park Circle, Suite 310
 2
     Fresno, California 93720
 3   Telephone: (559) 233-4800
     Facsimile: (559) 233-9330
 4

 5
     Peter M. Jones, Esq. SBN# 105811
 6
     Attorneys For: Defendant, Miguel Villa-Valle
 7

 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       )   Case No.: 1:18 CR 00156-DAD-BAM
                                                     )
12                                                   )
                           Plaintiff,                    STIPULATION TO CONTINUE
                                                     )   SENTENCING;DECLARATION OF
13                                                   )   PETER M. JONES;AND ORDER
     vs.                                             )   THEREON
14                                                   )
                                                     )
15   MIGUEL VILLA-VALLE,                             )
                                                     )
16                         Defendant                 )
                                                     )
17

18
            Defendant, MIGUEL VILLA-VALLE, by and through his counsel, Peter M. Jones, and
19
     Plaintiff, UNITED STATES OF AMERICA, by and through counsel, Vincenza Rabenn,
20

21
     ASSISTANT UNITED STATES ATTORNEY (“AUSA”), hereby stipulate as follows:

22          That the sentencing currently set for September 14, 2020, at 10:00 a.m., be continued to
23   October 26, 2020, at 10:00 a.m.
24
                                 DECLARATION OF PETER M. JONES
25
            I, Peter M. Jones, declare as follows:
26

27          1.       I am an attorney admitted to practice before this court, and am counsel of record

28   for Miguel Villa-Valle, the Defendant in the above entitled action.



                                                   1
                                              {8050/002/00942713.DOCX}1
          Case 1:18-cr-00156-DAD-BAM Document 138 Filed 08/04/20 Page 2 of 3


 1          2.       On June 23, 2020, Defendant, Miguel Villa-Valle, entered a plea of guilty in the
 2
     above designated case and his sentencing was set to occur on September 14, 2020. Since the entry
 3
     of his plea Mr. Villa-Valle, who is a resident of Merced County, contracted Covid-19 and was in
 4

 5
     quarantine for much of July. As a result of his quarantine, he was not able to be interviewed by

 6   myself or the Probation Office. Additional time is therefore needed to accomplish his interview
 7   and any pleadings that may need to be filed.
 8
            5.        I have contacted AUSA Vincenza Rabenn, and she has agreed to stipulate to a
 9
     continuance of the sentencing to October 26, 2020.
10

11          I declare under penalty of perjury that the foregoing is true and that this declaration was

12   executed in Fresno, California, on August 4, 2020.
13
                                                          /s/ Peter M. Jones______________
14                                                         Peter M. Jones

15
     Dated: August 4, 2020                                Respectfully Submitted,
16

17

18                                                        By: /s/ Peter M. Jones___________
                                                             PETER M. JONES, Attorney for
19
                                                             Defendant, Miguel Villa-Valle
20

21   Date: August 4, 2020                                 MCGREGOR W. SCOTT, U.S. ATTORNEY
                                                          UNITED STATES ATTORNEY’S OFFICE
22

23
                                                          By:/s/ Vincenza Rabenn_________
24                                                              VINCENZA RABENN,
                                                                 Assistant U.S. Attorney
25

26

27

28




                                                    2
                                               {8050/002/00942713.DOCX}2
          Case 1:18-cr-00156-DAD-BAM Document 138 Filed 08/04/20 Page 3 of 3


 1                                                  ORDER
 2
            Having reviewed the above Stipulation and GOOD CAUSE APPEARING,
 3
            IT IS HEREBY ORDERED: That the current Sentencing Hearing for the Defendant,
 4

 5
     Miguel Villa-Valle, set for September 14, 2020, be continued to October 26, 2020, at 10:00 a.m.

 6
            IT IS SO ORDERED.
 7

 8                         Dated:    August 4, 2020
                                                     UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                  3
                                             {8050/002/00942713.DOCX}3
